MR. JUSTICE WARD, dissenting: I must dissent from the conclusion of the majority because I consider it places this court in the role of erroneously taking over the function of the Industrial Commission to decide the facts and draw inferences. It appears that the majority has not given consideration to evidence which I deem requires a holding that the Commission’s findings were not contrary to the manifest weight of the evidence. The majority only notes that the 3M Company assigned the vending machine profits to the 3M Club. It fails to consider the significant amounts involved: In 1974, the 3M Club received from the 3M Company..................$22,680.73 In 1975, the 3M Club received from the 3M Company..................$17,228.63 In 1976, the 3M Club received from the 3M Company..................$16,372.94 It is clear that the club was maintained by the 3M Company. It was not simply an association by and for the benefit of employees. Also, I consider relevant the purpose for which the corporation was organized. It was stated to be: “This corporation is organized and shall be operated exclusively for pleasure, recreation and the promotion and development of good fellowship *** among employees and retired employees and their families” of the 3M Company in the Bedford Park area. Ronald Smith, the personnel manager, testified that the 3M Club’s activities involved company morale. He testified that the club increases efficiency and good will and cuts down on employee turnover by bettering employee morale. I believe the majority opinion will have the effect of confusing the law regarding employer-sponsored clubs, entertainments and the like. I would affirm the circuit court’s judgment which confirmed the finding of the Industrial Commission. MR. CHIEF JUSTICE GOLDENHERSH joins in this dissent.